GILBERT, Circuit Judge.
The jurisdiction of the circuit court in this case was invoked solely upon the ground that the complainant’s cause of suit, as presented by its bill, involved the construction of laws of the United States. The bill was demurred to upon various grounds, one of which was that no question of the construction of any law of the United States was involved, and that therefore the court had no jurisdiction. The demurrer was sustained, and an order was entered “that said bill be dismissed for want of jurisdiction.” The appellees now move to dismiss the appeal on the ground that this court has no jurisdiction of the appeal. On-the authority of American Sugar Refining Co. v. City of New Orleans, 181 U. S. 277, 21 Sup. Ct 646, 45 L. Ed. 859, and Huguley Mfg. Co. v. Galeton Cotton Mills, 22 Sup. Ct 452, 46 L. Ed.-, the motion is allowed, and the appeal is dismissed.